DETAILED ACTION
This office action is in response to claims and remarks filed 14 July 2022.
Claims 1-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-25 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection relies on a new rejection (Vosseler, cited below) that is not specifically challenged in the argument.

Claim Objections
Claim 2 is objected to because of the following informalities: “the fail-safe operations” should read “fail-safe operations”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “claim 1, the set of” should read “claim 1, wherein the set of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.

Regarding claim 5, the claim recites, in part: “the selected non-critical workloads include one or more of…web browser workloads, machine learning workloads…” (emphasis added). However, the specification fails to provide proper support for such claim language. While the specification discusses various types of non-critical workloads, the specification does not recite, or describe “web browser workloads”, or “machine learning workloads” at all, let alone that they are examples of non-critical workloads. At best, the specification describes a system that comprises private and/or public wired and/or wireless networks that may include “the internet” through which a connection to an external computer may be made ([0086]). However, there is no mention of a “browser workload”, or any type of internet or web browser at all. Further, at best, the specification describes a node that includes a “neural network (NN) accelerator” ([0028]). However, there is no mention of a “machine learning workload”, or any kind of machine learning going on at all. Therefore, the examiner has found that the specification does not provide proper support for such claim language. For examination purposes, the examiner will interpret claim 5 as excluding these two options from examples of non-critical workloads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 15, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vosseler Pub. No.: US 2003/0126240 A1 (hereafter Vosseler), in view of Goss et al. Pub. No.: US 2014/0181573 A1 (hereafter Goss), in view of Douglis et al. Pub. No.: US 2008/0253283 A1 (hereafter Douglis).

Goss and Douglis were cited in the previous PTO-892 dated 20 April 2022.

Regarding claim 1, Vosseler teaches the invention substantially as claimed, including:
A compute cluster of an embedded computing system, comprising: 
a set of [nodes] forming the compute cluster ([0029] An Active/Active configuration can be used, wherein all nodes [in] the cluster are active and do not sit idle waiting for a failover to occur. For instance, an application A can run on node X and an application B on node Y), wherein: 
the set of [nodes] includes a first [node] that implements first critical workloads and a second [node] that implements non-critical workloads and second critical workloads different than the first critical workloads ([0027] In a high-availability (HA) cluster there is a primary node (i.e., “first node”) on which the critical application runs, and a secondary node (i.e., “second node”) which serves as a backup for the critical application (i.e., critical “workload”)…The application or part of an application which forms a logically connected entity in a cluster view and is backed up, is also called “cluster package”. [0054] With the active/active configuration of FIG. 3, it is avoided that the secondary node is normally idle and serves only for backup purposes. Rather, both nodes are normally active: a first monitored cluster package 10 a′ runs on the primary node 4′, and a second monitored cluster package 10 b′ runs on the secondary node 5 (i.e., node 4 implements a first critical application, or “workload” and node 5 implements a second critical application. See also Figs. 3a and 3b)); and 
an orchestrator, wherein the orchestrator is, in response to a report from the first [node] ([0046] The cluster operating system 20 (i.e., “orchestrator”) on the cluster controller 6 permanently checks the cluster package 10 on the active primary node 4 and resources on which the cluster package 10 depends for the appearance of a failover condition (i.e., failover condition represents an indication, or “report” of a failover event that is determined from, or “comes from the node”)) to: 
consolidate execution of the first critical workloads and the second critical workloads on the second [node] when the second [node] is fully or partially operational ([0013] A cluster operating system which initiates, when a failover condition is detected for a cluster package running on the first cluster node, a failover to the second cluster node. [0055] In FIG. 3 a, an arrow indicates that a failover is carried out in which the first cluster package 10 a′ is switched from the primary node 4′ to the secondary node 5. [0056] IG. 3 b illustrates the operating state of the cluster 3′ after the failover indicated in FIG. 3a has been carried out. Both cluster packages 10 a′, 10 b′ now run on the secondary node 5′, and the secondary node's agent 11 b′ generates monitoring messages 15 a, 15 b for both cluster packages 10 a′, 10 b′. On the other hand, the cluster package 10 a′ does not run on the primary node 4′ any more (i.e., the cluster operating system initiates a failover, which switches, or “consolidates” the critical cluster package 10 a’ from node 4 to node 5, which continues to run critical cluster package 10 b’ while then also running critical cluster package 10 a’)), 
wherein the report indicates an unrecoverable failure requiring shut down or partial disabling of the first [node] or the report indicates an overload condition of the first [node] ([0047] The cluster operating system 20 checks the primary node 4 and the active cluster package 10 running on it for the appearance of a failover condition. Such a failover condition can be a failure (i.e., “shutdown”) of a hardware resource such as a LAN card, a hard disk, a CPU etc. Other failover conditions are software related. For instance, an electromagnetic interference, a program bug or a wrong command given by an operator may cause a program failure. Preferably, a failover condition is constituted not only of such serious failures, but already of errors which are forewarnings of a failure, such as a hardware performance degradation (i.e., “overload condition”) or the occurrence of an internal program variable with an invalid value).  

While Vosseler discloses a compute cluster formed of nodes, and a cluster operating system acting as an orchestrator, Vosseler does not explicitly disclose:
a set of system-on-chips (SoCs) forming the compute cluster
at least one SoC of the set of SoCs implements an orchestrator

However, in analogous art, Goss teaches:
a set of system-on-chips (SoCs) forming the compute cluster ([0031] FIG. 1 shows a cluster 100 of nodes (e.g., a plurality of SoC (i.e., “system on a chip”) units each representing an instance of a node) configured in accordance with an embodiment of the present invention. As shown, the cluster 100 includes 48 individual nodes that are interconnected via a node interconnect fabric);
at least one SoC of the set of SoCs implements an orchestrator ([0028] A management engine (i.e., “orchestrator”) of a SoC node is an example of a resource available in (e.g., an integral subsystem of) a SoC node of the cluster that has a minimal if not negligible impact on data processing performance of the CPU cores. [0028] The management engine has the primary responsibilities of implementing…fabric management (e.g., including one or more types of discovery functionalities). [0048] A fabric must be maintained over time against nodes (e.g., a SoC node) or node links being removed, becoming disabled (i.e., fabric management operations represent “fail-safe” operations that are performed to ensure the cluster functions properly when an SoC node fails)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Goss’s teaching of a cluster of system on chip nodes and an orchestrator implemented on one of the nodes that performs fail-safe operations, with Vosseler’s teaching of a cluster of nodes and a cluster operating system performing fail-safe operations, to realize, with a reasonable expectation of success, a system having a cluster of SoC nodes, and an orchestrator implemented by one of the SoC nodes, as in Goss, that implements a fail-safe operation that consolidates critical applications onto a node in the event of a node failure, as in Vosseler. A person of ordinary skill would have been motivated to make this combination so that discovery functionalities with networking and processing elements can be performed with optimized power consumption and resource utilization (Goss [0008]).

While Vosseler discloses performing a fail-safe operation of consolidating critical applications onto a backup node, the combination of Vosseler and Goss does not explicitly disclose:
halt execution of the non-critical workloads on the second SoC,

However, in analogous art, Douglis teaches:
halt execution of the non-critical workloads on the second [node] ([0065] Support of failover depends on the types of applications being executed. Many non-critical applications can be terminated () under appropriate circumstances. These applications need no special support for recovery when the application or the nodes on which the applications run fail. Applications that are more important, yet not critical, can be restarted from scratch upon a failure without significant loss to users. A relatively small but critical fraction, however, should be resumed after a failure without loss of state. For these, failure recovery techniques are required…These techniques work well for recovering within a site. In addition, these techniques can be used to run critical applications on another site…upon a failure (checkpointing). [0066] To handle failures of hardware system components, two mechanisms are available. The first mechanism is load shedding and rebalancing within one site. After a failure of some computational nodes, low-priority jobs can be killed or suspended to make room for high-priority ones (i.e., non-critical workloads on operational nodes are terminated, or halted, so that critical jobs may be redistributed to the operational nodes and executed without loss of state)),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Douglis’s teaching of terminating, or halting low priority jobs on operational nodes to make room for the redistribution of critical jobs requiring resumption without loss of state, in response to failure of a nod, with the combination of Vosseler and Goss’s teaching of an orchestrator that redistributes critical jobs to operational SoC nodes of a cluster in response to failure of a node to realize, with a reasonable expectation of success, a system where an orchestrator performs fail-safe operations in a cluster of SoC nodes including migration of critical workloads to operational nodes, as in Vosseler and Goss, and further terminates or halts low priority workloads at the operational nodes, as in Douglis. A person of ordinary skill would have been motivated to make this combination to ensure higher priority jobs can execute using the resources left by the terminated lower priority jobs when a node failure is experienced.

Regarding claim 2, Douglis further teaches:
orchestrate the fail-safe operations to consolidate execution of at least some selected non-critical workloads of the first [node] on the second [node]; and halt execution of other non-critical workloads on the second [node] ([0065] Support of failover depends on the types of applications being executed. Many non-critical applications can be terminated under appropriate circumstances. These applications need no special support for recovery when the application or the nodes on which the applications run fail. Applications that are more important, yet not critical, can be restarted from scratch upon a failure without significant loss to users. A relatively small but critical fraction, however, should be resumed after a failure without loss of state. For these, failure recovery techniques are required…These techniques work well for recovering within a site. In addition, these techniques can be used to run critical applications on another site…upon a failure (checkpointing) (i.e., non-critical workloads on operational nodes are terminated, or halted, so that jobs may be redistributed to the operational nodes and executed). [0066] To handle failures of hardware system components, two mechanisms are available. The first mechanism is load shedding and rebalancing within one site. After a failure of some computational nodes, low-priority jobs can be killed or suspended to make room for high-priority ones. High-priority jobs can also be redistributed among the remaining nodes, thus rebalancing the workload on the functioning nodes. [0103] Applications with high priority are redistributed among the remaining nodes of the site. Some applications are simply restarted from scratch after the occurrence of failures (i.e., high-priority jobs that are redistributed, or “consolidated” to operational nodes and executed without loss of state include critical jobs, while important, but not critical jobs, are also redistributed to operational nodes and are executed with a loss of state, or from scratch), and replicating the initial information for these applications, such as JDL and PE descriptors, is sufficient. In addition, checkpoint-based techniques can be used for applications that need extra functionality, e.g., rollback, during restart (i.e., the not important jobs are terminated to make room for the consolidated jobs)).

Regarding claim 7, Douglis further teaches:
orchestrate the fail-safe operations to consolidate execution of at least some other selected non-critical workloads of the first [node] on the at least one [node]: and halt execution of at least some non-critical workloads operating on the at least one [node] ([0065] Support of failover depends on the types of applications being executed. Many non-critical applications can be terminated under appropriate circumstances. These applications need no special support for recovery when the application or the nodes on which the applications run fail. Applications that are more important, yet not critical, can be restarted from scratch upon a failure without significant loss to users. A relatively small but critical fraction, however, should be resumed after a failure without loss of state. For these, failure recovery techniques are required…These techniques work well for recovering within a site. In addition, these techniques can be used to run critical applications on another site…upon a failure (checkpointing) (i.e., non-critical workloads on operational nodes are terminated, or halted, so that jobs may be redistributed to other operational nodes that each include orchestrators according to Goss, for execution). [0066] To handle failures of hardware system components, two mechanisms are available. The first mechanism is load shedding and rebalancing within one site. After a failure of some computational nodes, low-priority jobs can be killed or suspended to make room for high-priority ones. High-priority jobs can also be redistributed among the remaining nodes, thus rebalancing the workload on the functioning nodes. [0103] Applications with high priority are redistributed among the remaining nodes of the site. Some applications are simply restarted from scratch after the occurrence of failures (i.e., high-priority jobs that are redistributed, or “consolidated” to operational nodes having orchestrators and executed without loss of state include critical jobs, while important, but not critical jobs, are also redistributed to operational nodes and are executed with a loss of state, or from scratch), and replicating the initial information for these applications, such as JDL and PE descriptors, is sufficient. In addition, checkpoint-based techniques can be used for applications that need extra functionality, e.g., rollback, during restart (i.e., the not important jobs are terminated to make room for the consolidated jobs)).


Regarding claims 15, and 16, they are method claims comprising limitations similar to those of claims 1, and 2 respectively, and are therefore rejected for at least the same rationale.

Regarding claims 20, and 21, they are product claims comprising limitations similar to those of claims 1, and 2 respectively, and are therefore rejected for at least the same rationale. Vosseler further teaches the additional limitations of at least one non-transitory computer-readable medium (NTCRM) comprising instructions stored thereon ([0041]).

Claims 3, 4, 8, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vosseler, in view of Goss, in view of Douglis, as applied to claims 1, 2, 15, and 21 above, and in further view of Kumar et al. Pub. No.: US 2006/0167966 A1 (hereafter Kumar).

Kumar was cited in the previous PTO-892 dated 20 April 2022.

Regarding claim 3, while Douglis teaches redistributing critical and non-critical workloads in event of a node failure, the combination of Vosseler, Goss, and Douglis does not explicitly disclose:
individual SoCs in the set of SoCs implement respective orchestration agents and the respective orchestration agents are to communicate with the orchestrator to facilitate the orchestrator in scheduling execution of the first critical workloads and the selected non-critical workloads on the second SoC, and halting execution of the other non-critical workloads on the second SoC.  

However, in analogous art, Kumar teaches:
individual [nodes] in the set of [nodes] implement respective orchestration agents ([0020] Each grid subdivision 391-393 (i.e., Fig. 3A illustrates a grid of computing resources having subdivisions. Each subdivision may be considered a division, or “cluster” of computing resource nodes) has a plurality of networked components. These networked components include a grid subdivision scheduler 330 (i.e., the grid subdivision schedulers represent “orchestrators” for their respective divisions, or clusters) having an input job queue 340, a grid subdivision information repository 350 that stores information associated with nodes and the grid subdivision, and a plurality of nodes 370. Each node 370 includes a job launcher 371, a node scheduler 372 (i.e., “orchestration agent”) having an input job queue 373, and a node information repository 374). and the respective orchestration agents are to communicate with the orchestrator to facilitate the orchestrator in scheduling execution of the first critical workloads and the selected non-critical workloads on the second [node], and halting execution of the other non-critical workloads on the second [node] ([0036] At 575, the grid subdivision scheduler 330 determines whether another node in the grid subdivision 391 is available to execute the accepted job(s) being moved from the input job queue 373A of the node scheduler 372A of node 370A or whether another node in grid subdivision 391 is available to execute the job rejected by node scheduler 372A of node 370A in step 535. [0031] At 530, the grid subdivision scheduler 330 selects a node (e.g., node 370A) to execute the job, assigns the job, and sends the job to the selected node 370A. [0033] At 540, the node scheduler 372A of node 370A accepts the job and sends it to its input job queue 373A. At 545, the node scheduler 372A schedules an accepted job from its input job queue 373A. The node scheduler 372A may utilize any number of criteria in scheduling jobs. For instance, the accepted job is scheduled for launching at a time determined by the node scheduler 372A using the node information stored in the node information repository 374A (i.e., node schedulers assist grid subdivision scheduler in migrating processes for execution on other nodes, such as the critical and selected important, but non-critical processes described in Douglis, and further assists the grid subdivision scheduler in determining a schedule of when to execute, and when to not execute processes in light of node information, such as the non-critical processes described in Douglis)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kumar’s teaching of node schedulers within each node of a cluster of nodes that assists a grid subdivision scheduler with scheduling processes on the nodes and migrating processes between the nodes, with the combination of Vosseler, Goss, and Douglis’s teaching of an orchestrator that schedules processes on SoC nodes of a cluster and performs process migration and termination between nodes in the event of node failure, to realize with a reasonable expectation of success, a system having an orchestrator that schedules processes on a plurality of SoC nodes, as in Goss, using node scheduling agents, as in Kumar, to facilitate migration and execution of critical, and important non-critical processes on active nodes in response to a node failure, and termination of unimportant processes on those active nodes to make room for the migrated processes, as in Douglis. A person of ordinary skill would have been motivated to make this combination so that each node can maintain dynamic, fine grained information used for scheduling without requiring an increase in communication traffic with a centralized orchestrator or scheduler (Kumar [0008]).

Regarding claim 4, Kumar further teaches:
wherein the individual [nodes] implement respective telemetry providers, and the respective telemetry providers are to collect and report. to the orchestrator via the respective orchestration agents. real time operational states and resource utilizations of the individual [nodes] on which they operate ([0024] As described above, job-scheduling decisions that are based on current resource utilization information (e.g., cpu, bandwidth, memory, and storage utilization) of a node maximize performance of the grid computing system 300. Each node information repository 374A-374D (i.e., “telemetry providers” disposed on each node) stores this dynamic node information of the respective node 370A-370D and gathers the node information at a fine granularity of time and at a coarse granularity of time, without needing to introduce communication traffic on the network 381. Further, the node information may be sent to the grid subdivision information repository 350 (i.e., telemetry is reported to the grid subdivision scheduler) in an aggregate form and on a periodic basis that minimizes communication traffic on the network 381).  

Regarding claim 8, while Goss teaches a set of SoCs in a cluster, the combination of Vosseler, Goss, and Douglis does not explicitly disclose:
the set of SoCs implement respective telemetry providers, and the respective telemetry providers are to collect and report, to the orchestrator, real time operational states and resource utilizations of individual components of corresponding SoCs.  

	However, in analogous art, Kumar teaches:
the set of [nodes] implement respective telemetry providers, and the respective telemetry providers are to collect and report, to the orchestrator, real time operational states and resource utilizations of individual components of corresponding [nodes] ([0024] As described above, job-scheduling decisions that are based on current resource utilization information (e.g., cpu, bandwidth, memory, and storage utilization (i.e., utilizations of a processor, network device, or storage, representing “components” of the node)) of a node maximize performance of the grid computing system 300. Each node information repository 374A-374D (i.e., “telemetry providers” disposed on each node) stores this dynamic node information of the respective node 370A-370D and gathers the node information at a fine granularity of time and at a coarse granularity of time, without needing to introduce communication traffic on the network 381. Further, the node information may be sent to the grid subdivision information repository 350 (i.e., telemetry is reported to the grid subdivision scheduler, or “orchestrator” of the grid subdivision, or “cluster”) in an aggregate form and on a periodic basis that minimizes communication traffic on the network 381). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kumar’s teaching of node information repositories that collect, and report telemetry information to a grid subdivision scheduler, with the combination of Vosseler, Goss, and Douglis’s teaching of an orchestrator that schedules processes on SoC nodes of a cluster and performs process migration and termination between nodes in the event of node failure, to realize with a reasonable expectation of success, a system having an orchestrator that schedules processes on a plurality of SoC nodes, as in Goss, based on utilization telemetry collected by telemetry providers on each node, as in Kumar. A person of ordinary skill would have been motivated to make this combination so that each node can maintain dynamic, fine grained information used for scheduling without requiring an increase in communication traffic with a centralized orchestrator or scheduler (Kumar [0008]).

Regarding claims 17, 22, and 23, they comprise limitations similar to those of claims 8, 3, and 4 respectively, and are therefore rejected for at least the same rationale.

Claims 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vosseler, in view of Goss, in view of Douglis, as applied to claims 2 and 1 above respectively, and in further view of Ahmed et al. Pub. No.: US 2016/0328272 A1 (hereafter Ahmed).

Regarding claim 5, while Douglis teaches non-critical workloads, the combination of Vosseler, Goss, and Douglis does not explicitly disclose:
the selected non-critical workloads include one or more of infotainment workloads, gaming workloads, speech and voice recognition workloads, software defined radio workloads, navigation workloads, web browser workloads, machine learning workloads, and messaging service workloads.  

However, in analogous art, Ahmed teaches:
the selected non-critical workloads include one or more of infotainment workloads, gaming workloads, speech and voice recognition workloads, software defined radio workloads, navigation workloads, web browser workloads, machine learning workloads, and messaging service workloads ([0015] In some embodiments, the high priority tasks are generated by vehicle applications that relate to at least one of a safety of the vehicle and critical vehicle operations. The low priority tasks may be generated by at least one of vehicle infotainment applications (i.e., infotainment “workload”), cloud applications, and autonomous driver assistance system applications).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ahmed’s teaching of low priority tasks that include vehicle infotainment applications, with the combination of Vosseler, Goss, and Douglis’s teaching of performing fail-safe operations involving lower priority, non-critical tasks, to realize, with a reasonable expectation of success, a system that performs fail-safe operations involving lower priority tasks, as in Vosseler, such as vehicle infotainment tasks, as in Ahmed. A person of ordinary skill would have been motivated to make this combination so that vehicle user interface systems that have high reliability, configurability, and usability (Ahmed [0003]).

Regarding claim 6, while Vosseler teaches critical workloads, the combination of Vosseler, Goss, and Douglis does not explicitly disclose:
the first critical workloads include one or more of instrument cluster workloads, infotainment subsystem workloads, sensor workloads, user monitoring workloads, network intrusion detection workloads, human machine interface workloads, a network security gateway workloads, electronic control unit (ECU) body domain workloads. 

However, in analogous art, Ahmed teaches:
the first critical workloads include one or more of instrument cluster workloads, infotainment subsystem workloads, sensor workloads, user monitoring workloads, network intrusion detection workloads, human machine interface workloads, a network security gateway workloads, electronic control unit (ECU) body domain workloads ([0015] The high priority tasks are generated by vehicle applications that relate to at least one of a safety of the vehicle and critical vehicle operations. [0140] A high priority task may relate to a navigation display that has to update in real time or near real time, a warning display, a display that displays the current speed of the vehicle, etc. [0044] Instrument cluster display 220 is shown displaying engine control unit (ECU) information (e.g., speed, gear, RPMs, etc.) (i.e., at least a speedometer is displayed on the instrument cluster and is therefore representative of a “instrument cluster workload”. Similarly, a speedometer is a “sensor” and is therefore representative of a “sensor workload”. Additionally, gear, RPM, and other ECU information may be considered “sensor workloads” that relate to critical vehicle operations, and are therefore high priority)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ahmed’s teaching of high priority tasks that include vehicle instrument cluster workloads, with the combination of Vosseler, Goss, and Douglis’s teaching of performing fail-safe operations involving higher priority, critical tasks, to realize, with a reasonable expectation of success, a system that performs fail-safe operations involving higher priority tasks, as in Vosseler, such as vehicle instrument cluster workloads, as in Ahmed. A person of ordinary skill would have been motivated to make this combination so that vehicle user interface systems that have high reliability, configurability, and usability (Ahmed [0003]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vosseler, in view of Goss, in view of Douglis, as applied to claim 1 above, and in further view of “System on a Chip” (https://en.wikipedia.org/wiki/System_on_a_chip), available 17 April 2018 (hereafter Wikipedia. The citations below are directed toward the PDF document attached on 20 April 2022).

Wikipedia was cited in the previous PTO-892 dated 20 April 2022.

Regarding claim 9, Goss further teaches:
the first SoC includes one or more central processing units (CPUs) ([0012] Each one of the SoC units comprising one or more processing cores, one or more peripheral element interfaces coupled to the one or more processing cores)

While Goss discloses SoCs having CPU cores, the combination of Vosseler, Goss, and Douglis does not explicitly disclose:
the first SoC includes…special-purpose processing circuitry, at least some of the first critical workloads are operated by the special-purpose processing circuitry, and the special-purpose processing circuitry includes at least one of at least one graphics processing unit (GPU) and at least one neural network (NN) accelerator. 

	However, in analogous art, Wikipedia teaches:
the first SoC includes…special-purpose processing circuitry, at least some of the first critical workloads are operated by the special-purpose processing circuitry, and the special-purpose processing circuitry includes at least one of at least one graphics processing unit (GPU) and at least one neural network (NN) accelerator (Page 1, Paragraph 2: SoC integrates a microcontroller (or microprocessor) with advanced peripherals like graphics processing unit (GPU). Paragraph 3: In general, there are three distinguishable types of SoCs. SoCs built around a microcontroller, SoCs built around a microprocessor (this type can be found in mobile phones), and specialized SoCs designed for specific applications that do not fit into the above two categories (i.e., an SoC, designed with a peripheral GPU, specifically for an application (for the “special purpose” of operating the application), would operate the application using the peripheral GPU. Otherwise, if the specific application would not utilize the peripheral GPU, the SoC would not be designed to include the peripheral GPU)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Wikipedia’s teaching of SoCs having microprocessors and integrated peripheral GPUs used to execute specific applications, with the combination of Vosseler, Goss and Douglis’s teaching of a cluster of SoCs, to realize, with a reasonable expectation of success, a system that comprises a cluster of SoCs, as in Goss, each SoC including a processor and peripheral GPU used to execute specific applications, as in Wikipedia. A person of ordinary skill would have been motivated to make this combination so that a cluster of SoCs can be more efficient at processing graphics based tasks using integrated GPUs.

Regarding claim 10, Goss further teaches:
the second SoC includes one or more CPUs ([0012] Each one of the SoC units comprising one or more processing cores, one or more peripheral element interfaces coupled to the one or more processing cores)

While Goss discloses SoCs having CPU cores, the combination of Vosseler, Goss, and Douglis does not explicitly disclose:
the second SoC includes…special-purpose processing circuitry, at least some of the second critical workloads or at least some of the consolidated first critical workloads are operated by the special-purpose processing circuitry, and the special-purpose processing circuitry includes at least one of at least one graphics processing unit (GPU) and at least one neural network (NN) accelerator.
 
However, in analogous art, Wikipedia teaches:
the second SoC includes…special-purpose processing circuitry, at least some of the second critical workloads or at least some of the consolidated first critical workloads are operated by the special-purpose processing circuitry, and the special-purpose processing circuitry includes at least one of at least one graphics processing unit (GPU) and at least one neural network (NN) accelerator (Page 1, Paragraph 2: SoC integrates a microcontroller (or microprocessor) with advanced peripherals like graphics processing unit (GPU). Paragraph 3: In general, there are three distinguishable types of SoCs. SoCs built around a microcontroller, SoCs built around a microprocessor (this type can be found in mobile phones), and specialized SoCs designed for specific applications that do not fit into the above two categories (i.e., an SoC, designed with a peripheral GPU, specifically for an application (for the “special purpose” of operating the application), would operate the application using the peripheral GPU. Otherwise, if the specific application would not utilize the peripheral GPU, the SoC would not be designed to include the peripheral GPU)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Wikipedia’s teaching of SoCs having microprocessors and integrated peripheral GPUs used to execute specific applications, with the combination of Vosseler, Goss and Douglis’s teaching of a cluster of SoCs, to realize, with a reasonable expectation of success, a system that comprises a cluster of SoCs, as in Goss, each SoC including a processor and peripheral GPU used to execute specific applications, as in Wikipedia. A person of ordinary skill would have been motivated to make this combination so that a cluster of SoCs can be more efficient at processing graphics based tasks using integrated GPUs.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vosseler, in view of Goss, in view of Douglis, as applied to claim 1 above, and in further view of Choi et al. Pub. No.: US 2022/0019396 A1 (hereafter Choi), in view of Chuppala et al. Pub. No.: US 2020/0034156 A1 (hereafter Chuppala).

Choi and Chuppala were cited in the previous PTO-892 dated 20 April 2022.

Regarding claim 11, while Goss discloses a cluster of SoCs, the combination of Vosseler, Goss, and Douglis does not explicitly disclose:
individual SoCs in the set of SoCs implement respective container frameworks, and the respective container frameworks are to provide packaging…permissions…

However, in analogous art, Choi teaches:
individual SoCs in the set of SoCs implement respective container frameworks, and the respective container frameworks are to provide packaging…permissions ([0182] FIG. 8 shows a configuration of a device for a vehicle including multiple system on chips (SoCs) according to an embodiment of the present invention. [0185] Referring to FIG. 8, the device for the vehicle includes a plurality of SoCs 810 and 820, and each SoC transmits and receives signals or information to and from a plurality of displays, micro controller units (MCUs) 830 and 840, the network device, or a controller area network (CAN) 850. [0230] The device for the vehicle executes the cluster application S1105). When the cluster application is not able to be executed because the first SoC is not able to operate normally, the cluster application is packaged (i.e., granted packaging “permission”) with a separate container for the application execution, and the second SoC executes the cluster application (i.e., each SoC executing an application executes that application within a container. When a SoC fails, an application executing within that SoC is packaged into a separate container and migrated, or consolidated on another SoC))…

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Choi’s teaching of a cluster of SoC nodes having application containers that are consolidated between SoCs in event of a SoC failure, with the combination of Vosseler, Goss and Douglis’s teaching of a cluster of SoCs, to realize, with a reasonable expectation of success, a system comprising a cluster of SoCs, as in Goss, where each SoC executes an application in a container and provides failover when an SoC is not operating properly, as in Choi. A person of ordinary skill would have been motivated to make this combination to allow for improved security and isolation for applications executing in SoC nodes through containerization.

While Choi discloses application containers executing on SoC nodes, the combination of Vosseler, Goss, Douglis, and Choi does not explicitly disclose:
the respective container frameworks are to provide…execution permissions, to enable the critical workloads and their dependencies to be met and validated without requiring knowledge of any other software running on the embedded computing system.

However, in analogous art, Chuppala teaches:
the respective container frameworks are to provide…execution permissions ([0016] The third party application requires system resources and execution permission to operate in a conducive environment), to enable the critical workloads and their dependencies to be met and validated without requiring knowledge of any other software running on the embedded computing system ([0017] A current trend by application developers is to package third party applications (i.e., workloads, including “critical workloads” as described in Vosseler) in a container environment. A container is a software package that contains an application and all its dependencies. [0029] At step 304, the method verifies the set of application execution dependencies are installed on the host system and are accessible to the application or the run-time environment of the application).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Chuppala’s teaching of applications having permission to execute within containers after verifying that their dependencies are met, with the combination of Vosseler, Goss, Douglis, and Choi’s teaching of applications executing within containers of a cluster of SoCs, to realize, with a reasonable expectation of success, a system that gives execution permission to applications within containers, as in Chuppala, that execute on SoC nodes of a cluster, as in Choi. A person of ordinary skill would have been motivated to make this combination to improve execution of applications within containers by verifying that libraries/binary files, frameworks, etc required by the application for execution are present on a host system.

Claims 12, 13, 18, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vosseler, in view of Goss, in view of Douglis, as applied to claims 1, 15, and 20 above, and in further view of Lee Pub. No.: US 2009/0077246 A1 (hereafter Lee).

Lee was cited in the previous PTO-892 dated 20 April 2022.

Regarding claim 12, while Goss describes an orchestrator for a plurality of SoC nodes, the combination of Vosseler, Goss, and Douglis does not explicitly disclose:
the orchestrator operated by the at least one SoC is a first orchestrator and individual SoCs in the set of SoCs implement respective orchestrators and the respective orchestrators are to: 
elect the first orchestrator to serve as a cluster manager for the compute cluster; and 
transfer the orchestration of the fail-safe operations to another orchestrator of the respective orchestrators when the report is associated with the at least one SoC or when the at least one SoC is the first SoC. 

	However, in analogous art, Lee teaches:
the orchestrator operated by the at least one [node] is a first orchestrator and individual [nodes] in the set of [nodes] implement respective orchestrators and the respective orchestrators are to: elect the first orchestrator to serve as a cluster manager for the compute cluster; and transfer the orchestration of the fail-safe operations to another orchestrator of the respective orchestrators when the report is associated with the at least one [node] or when the at least one [node] is the first [node] ([0041] Under the replication scheme as depicted in FIG. 1, NA identical admission schedulers 22, 24, 26 (i.e., “orchestrators”) are operated concurrently. Each admission scheduler 22, 24, 26 runs in a separate computing node (i.e., node, of a plurality of nodes) with the goal to keep the system operational so long as at least one of the admission schedulers 22, 24 or 26 remains functional. [0062] An election procedure must be initiated if the master scheduler 22 fails. Since every slave scheduler maintains a list of functional schedulers, the one at the top of the list will be elected as the new master scheduler. This election procedure requires no data exchange between the schedulers. The new master scheduler will then broadcast a message to all schedulers, as well as to all clients, to notify them of the election result (i.e., fail-safe operations, such as those described in Vosseler, are performed by a master scheduler elected from a plurality of schedulers, and are transferred to a newly elected master scheduler upon failure of the node operating the previous master scheduler))). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lee’s teaching of electing a scheduler/orchestrator from a plurality of schedulers operating on nodes of a cluster, with the combination of Vosseler, Goss and Douglis’s teaching of a workload management controller/orchestrator that schedules processes on different nodes when a node fails, to realize, with a reasonable expectation of success, a master scheduler/orchestrator elected from a plurality of schedulers/orchestrators on nodes of a cluster, as in Lee, that schedules, or migrates processes away from failed nodes to execute on operational nodes, as in Douglis. A person of ordinary skill would have been motivated to make this combination so that a single scheduler does not become a single point of failure for an entire system (Lee [0031]).

Regarding claim 13, while Goss describes an orchestrator for a plurality of SoC nodes, the combination of Vosseler, Goss, and Douglis does not explicitly disclose:
the at least one SoC is the second SoC or another SoC in the set of SoC different than the first and second SoCs. 

	However, in analogous art, Lee teaches:
the at least one [node] is the second [node] or another [node] in the set of [nodes] different than the first and second [nodes] (([0041] Under the replication scheme as depicted in FIG. 1, NA identical admission schedulers 22, 24, 26 (i.e., “orchestrators”) are operated concurrently. Each admission scheduler 22, 24, 26 runs in a separate computing node (i.e., node, of a plurality of nodes) with the goal to keep the system operational so long as at least one of the admission schedulers 22, 24 or 26 remains functional. [0062] An election procedure must be initiated if the master scheduler 22 fails. Since every slave scheduler maintains a list of functional schedulers, the one at the top of the list will be elected as the new master scheduler. This election procedure requires no data exchange between the schedulers. The new master scheduler will then broadcast a message to all schedulers, as well as to all clients, to notify them of the election result (i.e., the new master scheduler operates on a newly elected node different than the failed “first node”))). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lee’s teaching of electing a scheduler/orchestrator from a plurality of schedulers operating on nodes of a cluster different than a failed first node, with the combination of Vosseler, Goss and Douglis’s teaching of a workload management controller/orchestrator that schedules processes on different nodes when a node fails, to realize, with a reasonable expectation of success, a master scheduler/orchestrator elected from a plurality of schedulers/orchestrators on nodes of a cluster different from a failed first node, as in Lee, that schedules, or migrates processes away from failed nodes to execute on operational nodes, as in Douglis. A person of ordinary skill would have been motivated to make this combination so that a single scheduler does not become a single point of failure for an entire system (Lee [0031]).

Regarding claims 18, 19, 24, and 25, they comprise limitations similar to those of claims 12 and 13, and are therefore rejected for at least the same rationale.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vosseler, in view of Goss, in view of Douglis, as applied to claim 1 above, and in further view of Jan et al. Pub. No.: US 2016/0211369 A1 (hereafter Jan).

Jan was cited in the previous PTO-892 dated 20 April 2022.

Regarding claim 14, while Goss teaches a plurality of SoC nodes, the combination of Vosseler, Goss, and Douglis does not explicitly disclose:
the set of SoCs comprise consumer grade silicon.  

	However, in analogous art, Jan teaches:
	the set of SoCs comprise consumer grade silicon ([0001] Embodiments of the invention are in the field of semiconductor devices and processing and, in particular, vertical non-planar semiconductor devices for system-on-chip (SoC) applications and methods of fabricating vertical non-planar semiconductor devices. [0003] In the manufacture of integrated circuit devices, multi-gate transistors, such as fin field effect transistors (fin-FETs), have become more prevalent as device dimensions continue to scale down. In conventional processes, fin-FETs are generally fabricated on either bulk (i.e., “consumer grade”) silicon substrates or silicon-on-insulator substrates. In some instances, bulk silicon substrates are preferred due to their lower cost and compatibility with the existing high-yielding bulk silicon substrate infrastructure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Jan’s teaching of fabricating SoC nodes on cheaper bulk, or “consumer grade” silicon substrates, with the combination of Vosseler, Goss and Douglis’s teaching of clusters of SoC nodes, to realize, with a reasonable expectation of success, a system that fabricates clusters of SoC nodes, as in Goss, using bulk, or consumer grade silicon, as in Jan. A person of ordinary skill would have been motivated to make this combination to reduce costs by using cheaper, bulk silicon substrates to manufacture SoC nodes (Jan [0003]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195